Citation Nr: 1410064	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-00 138A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  He died in September 2007, and the Appellant seeks entitlement to DIC and death pension benefits (death benefits) as a surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by a VA Regional Office.


FINDINGS OF FACT

1. The Veteran and the Appellant were married in 1971 and divorced in 1994.

2. The Veteran died in September 2007.

3. The Veteran's death certificate indicates that he was married to another individual, other than the Appellant, at the time of his death in September 2007.


CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.102 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  Additionally, in claims for DIC benefits, including cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

However, the VCAA is not applicable to an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  

Here, there is no legal basis upon which the sought death benefits may be awarded, and the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The issue of entitlement to death benefits hinges on whether the Appellant is a surviving spouse of the deceased Veteran.  See 38 U.S.C.A. §§ 1310, 1318.  The pertinent facts are not in dispute as to the Appellant's marital status as divorced from the Veteran, and the law is dispositive in this case.  Accordingly, the Appellant is thus not entitled to VCAA-related assistance and notification.  Absent any evidence from the Appellant indicating otherwise, there is no need to further attempt to confirm the evidence already obtained by VA.

II. Analysis

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving death benefits.  Such benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  However, the Board must determine whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits.

Death benefits are a payments made by VA to a surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

Under VA law, "spouse" is defined as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

A "surviving spouse" is currently defined in the regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50(b).

Death benefits may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

After a full review of the record, the Board concludes that a preponderance of the evidence is against a finding of recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

The pertinent evidence of record establishes that the Appellant is not the surviving spouse of the Veteran.  A marriage certificate shows that the Appellant and Veteran were married in August 1971.  However, the Appellant has consistently and repeatedly affirmed that she and the Veteran are divorced.  In her initial application for death benefits, the Appellant indicates that she and the Veteran divorced in 1994, approximately 13 years prior to his death in 2007.  See January 2008 Form 21-535 (Appellant's application for death benefits).  In a January 2008 statement, the Appellant reports that she had been married to the Veteran for about 23 to 24 years and that they divorced due to financial problems.  In a December 2008 statement, the Appellant asserts that she had been the Veteran's wife for 23 to 24 years and indicates that her marriage had ended.  In a March 2009 statement, the Appellant avers that she and the Veteran had divorced because of his disability caused by the military.  In a July 2009 statement, the Appellant states that she was married to the Veteran for 23 years and that his illness impacted their marriage and family and led to their divorce.  In a September 2009 statement (dated December 2008), the Appellant maintains that she and the Veteran were married for 23 years and divorced because of the Veteran's disabilities, which impacted their marriage and family life.  In a January 2010 statement, the Appellant states that she declares that she made the choice to divorce, after enduring 23 years of marriage, the Veteran because of various behaviors, conditions, and disabilities resulting from his military service; and also acknowledges the existence of the Veteran's second wife.

Other evidence that demonstrates that the Appellant is not the surviving spouse includes the Veteran's death certificate, which lists his marital status as "married" and identifies the Veteran's surviving spouse at the time of his death as an individual other than the Appellant.  Documents related to state child support proceedings also prove that the Appellant and Veteran were divorced at the time of the Veteran's death.  See February 2007 Child Support Hearing Notice (concerning a March 2007 hearing for payback on child support arrears), February 2007 Request for Order (concerning payment of child support arrears), March 2007 Superior Court Order (concerning payment of child support arrears), November 2007 Collection Statement (showing collection of payment for child support arrears for October 2007).

As cited above, the criteria for recognition as a surviving spouse for VA purposes require that a death benefit applicant must be the spouse of the Veteran at the time of the Veteran's death. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Since a surviving spouse is defined by law as a person who was the spouse of the Veteran at the time of the Veteran's death, the Appellant's divorce from the Veteran, a fact that is undisputed in this case, bars her from eligibility for status as his surviving spouse. 38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who was the spouse of a Veteran at the time of the Veteran's death"); 38 C.F.R. § 3.50(b)(2).

While the Board acknowledges the various arguments advanced by the Appellant concerning the Veteran's receipt of service-connection benefits during his marriage to the Appellant, the impact of a Vietnam Veteran on a wife and family, a divorce decree for child support and ostensibly for spousal support, the Veteran's alleged payment of child support to the Appellant during his life, financial hardship post-divorce from the Veteran, court orders for child support arrears, errors of law concerning child support and garnishment law - such arguments are unavailing as the entitlement to death benefits require that the Appellant qualify as the surviving spouse of the Veteran at the time of his death.  While the Appellant has frequently referred to herself as the wife and surviving spouse of the Veteran during the course of this appeal, the Appellant's own assertions do not render her a surviving spouse under VA regulation and law, and, as explained above, the evidence establishes otherwise.  

As for the contentions raised that the divorce from the Veteran was necessitated due at least in part to his service-connected disabilities, it has not been alleged that the Appellant had been "separated" from the Veteran due to such, rather than being divorced from him (thereby meaning that her marriage to the Veteran had been legally terminated) at the time of his death, so as to prevail under 38 C.F.R. § 3.53.

In short, the Appellant does not meet the requirements of a surviving spouse under C.F.R. § 3.50.  The legal criteria governing one's status as a surviving spouse are clear and specific, and the Board is bound by them.  In this case, they do not provide a basis upon which a favorable decision can be rendered.  The law in this case is dispositive.  Consequently, the Appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying for dependency and indemnity compensation (DIC) and death pension benefits is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


